Citation Nr: 1723588	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-10 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran had active duty service form July 1965 to December 1969 and is in receipt of a Purple Heart award and a Combat Infantry Badge for service in the Republic of Vietnam.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2013, January 2015 and June 2016, the Board remanded this matter for further development.


FINDING OF FACT

The Veteran's back disability had its onset during active service and has continued since.

CONCLUSION OF LAW

The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability that was caused or aggravated by a disease or injury in active military service.  38 U.S.C.A. § 1110.  Service connection requires evidence of 1) an in-service disease or injury; 2) a current disease or disability; and 3) a nexus between the in-service event and the current disease or disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The current disability requirement is satisfied when a claimant has a disability proximate to the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).

In addition, certain chronic diseases, such as degenerative joint disease (DJD), may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology only applies in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has consistently reported that he injured his back in Vietnam when his vehicle struck a land mine.  He supplied his Purple Heart award certification, which supports his contentions, and military personnel records, which note a contusion to his back in February 1968.  Service treatment records (STRs) contain documentation of the asserted incident and of a back injury in February 13, 1968.  The Veteran noted he has had back issues ever since service and has complained to doctors, but he was only prescribed pain pills for it.

A May 2009 report from St. Augustine yielded a diagnosis of degenerative disc disease at L3-L4 with an attempt at fusion on the left side.  There was degenerative disc disease noted at L4-L5 as well, and the examiner noted chronic lower back pain with recent flaring.  The Veteran has been diagnosed with a current disability of degenerative disc disease in his back, and has met the first element of service connection.

Even though in this case there is evidence in the STRs of an in-service back injury, because the Veteran engaged in combat with the enemy, such evidence is not required, either for the Board or for a VA examiner.  The purpose of the combat presumption is to relieve veterans of the burden of assembling such records, given that they typically do not survive combat.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012).  

The finding that the Veteran engaged in combat is significant because a combat veteran can use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  See also 38 C.F.R. § 3.304(d).

The Veteran's in-service back injury from striking a land mine in Vietnam has therefore been established.  Moreover, the 1154(b) presumption may be involved to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.  Here, the Veteran's testimony has been remarkably consistent throughout the history of the case.  

As a lay person, the Veteran is competent to offer testimony on certain medical matters, such as describing symptoms or diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's reports of hurting his back after his vehicle struck a land mine in service, him being in the hospital for weeks to recover, and continuous pain ever since, are credible and consistent throughout his claim.  Additionally, the evidence of record corroborates the Veteran's statements of an in-service event.

In one of the first medical treatment records after service, an August 1992 progress note, it was reported that the Veteran stated he was injured in Vietnam.  

At a July 1993 VA examination, the Veteran reported that he was first injured in 1968 when he was on an Armored Personnel Carrier (APC) and it struck a land mine.  He stated that he regained consciousness on the rescue helicopter and was told he had internal injuries and was bleeding from his rectum and mouth.  He said he stayed at the hospital for two months, but remembers still being weak after being there for a month.

In an October 2006 post-service treatment record, the Veteran reported acute exacerbations of chronic back pain.

The evidence regarding a nexus between the Veteran's low back disability and service are the opinions of November 2009, February 2011, November 2013, August 2014, April 2015, January and June 2016 examiners, in which they all improperly rely upon the Veteran's normal separation examination to conclude that his current back disability is not related to service and/or do not properly consider and discuss his lay testimony.  

A November 2009 VA examination noted the Veteran is currently taking naproxen 375 mg, Tylenol, ibuprofen and methocarbamol daily to temporarily alleviate the pain.  An October 2009 MRI of the lumbar spine revealed multi-level degenerative disc disease and facet hypertrophy at L4-L5.  The examiner relied upon a lack of post-service records until October 2006 of a back disability.  The examiner based his opinion in part on the assumption that STRs dated February 1968 accurately noted that the Veteran was admitted for four days and then discharged for light duty.  The Veteran disputed this on numerous occasions, once in a July 1993 VA examination, and again in a January 2010 notice of disagreement.  

In a February 2011 VA examination, the examiner concluded that he could not opine as to the etiology of the Veteran's back disorder without resorting to speculation.  His inability to provide the opinion rested; in part; on the fact that, although the Veteran injured his back in service, there was no evidence of a chronic back disorder for at least the next 35 years.

In the June 2016 remand, the Board sought an addendum medical opinion to a January 2016 opinion, to address the examiner's report that the Veteran had back pain due to a garbage detail noted in his service treatment records.  The Veteran noted this was incorrect information, as he was never on a garbage detail; therefore, the Board asked for an opinion noting whether there is "clear and unmistakable evidence" that the Veteran's back disorder pre-existed service, and if so, whether there is also "clear and unmistakable evidence" that such pre-existing back disorder was not aggravated by the Veteran's service.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (defining "clear and unmistakable evidence" as evidence that is obvious, manifest, and undebatable).  The most recent June 2016 VA examination does not address any of these remand directives.

These opinions are flawed because the examiners focused on the absence of documentation of back symptoms until many years after service.  However, the absence of medical evidence of back symptoms cannot serve as the sole basis for concluding that there were no back symptoms.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  The opinions are therefore of little, if any probative weight.  In fact, the Veteran's statements to health care providers indicating continuity of back symptoms since service are competent and credible.

The Board is thus left with evidence of current disability, in service back injury, and continuity of back symptomatology.  As indicated in Reeves, a combat veteran's testimony is relevant evidence as to incurrence of a disability in service.  Given the evidence at this point, a remand for another VA opinion on this question could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003); 38 C.F.R. § 3.304 (c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").

The evidence is thus approximately evenly balanced as to whether the Veteran's current back disability is related to his in-service combat injury.  Reasonable doubt is resolved in favor of the Veteran; entitlement to service connection for this back disability is warranted. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a back disability is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


